   Case: 3:18-cv-01622-JZ Doc #: 36 Filed: 12/10/20 1 of 2. PageID #: 282




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Jonathan R. Boyce, et. al.                       Case No. 3:18 CV 1622

                               Plaintiff,         ORDER ADOPTING
                                                  REPORT AND RECOMMENDATION
                -vs-
                                                  JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                               Defendant.



       Plaintiff Douglas Boyce filed a Motion for Injunctive Relief requesting that Defendant

Commissioner of Social Security cease collection of all overpayments from Jonathan Boyce, the

claimant, and Douglas Boyce, as representative payee (Doc. 33); Defendant filed a Response

(Doc. 34). Under Local Civil Rule 72.2(b)(2), this case was referred to Magistrate Judge David A.

Ruiz for a Report and Recommendation (“R&R”), which recommends the Motion for Injunctive

Relief be denied without prejudice as moot, given that the parties appear to have resolved the payment

discrepancy (Doc. 35).

       Under 28 U.S.C. § 636(b)(1), a party must file any written objections to the Magistrate’s

proposed findings and recommendations within fourteen (14) days of being served with the R&R, at

which time this Court makes a de novo determination of the portions of the R&R to which objections

were made. The failure to file objections within the time frame set forth in the statute constitutes a

waiver of de novo review by the district court. See United States v. Sullivan, 431 F.3d 976, 984

(6th Cir. 2005); Thomas v. Arn, 474 U.S. 140 (1985).
   Case: 3:18-cv-01622-JZ Doc #: 36 Filed: 12/10/20 2 of 2. PageID #: 283




       The fourteen-day deadline has passed, and no objections have been filed. Therefore, having

reviewed the R&R, this Court adopts it in its entirety. See Miller v. Currie, 50 F.3d 373, 380

(6th Cir. 1995). The Motion is denied.

       IT IS SO ORDERED.

                                                       s/ Jack Zouhary
                                                   JACK ZOUHARY
                                                   U. S. DISTRICT JUDGE

                                                   December 10, 2020




                                               2
